Citation Nr: 0619834	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for a back 
injury with spondylolysis of L4-L5 and grade I 
spondylolisthesis of L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1987 and from April 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  This case was remanded in 
September 2004 and now returns to the Board for appellate 
review.

In January 2006, the Board received additional evidence 
consisting of a statement from the veteran's private 
physician, Dr. Carl.  Thereafter, in April 2006, the 
veteran's representative submitted a statement waiving agency 
of original jurisdiction (AOJ) consideration of such 
statement.  See 38 C.F.R. § 20.1304 (2005).  As such, the 
Board can properly consider such evidence.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Back injury with spondylolysis of L4-L5 and grade I 
spondylolisthesis of L5-S1 is manifested by limitation of 
lumbar spine motion secondary to pain, sensory loss on an L4-
L5 pattern down the side of the veteran's left leg into his 
foot, tenderness of the lumbar spine, and paravertebral 
muscle spasms.  

3.  The veteran has left lumbar radiculopathy, manifested by 
subjective complaints of numbness, aching, pain, weakness, 
and tingling, and objective evidence of hypesthesia and mild 
diminution to pinprick and temperature, approximating no more 
than mild incomplete paralysis of the sciatic nerve, 
secondary to service-connected back injury with spondylolysis 
of L4-L5 and grade I spondylolisthesis of L5-S1.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
back injury with spondylolysis of L4-L5 and grade I 
spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 
5293, 5295 (2002), (2003), General Rating Formula for 
Diseases and Injuries of the Spine (2005).

2.  The criteria for a separate 10 percent rating for left 
lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with VCAA 
notification by letter in December 2001 prior to the February 
2002 initial AOJ decision.  The Board notes that such letter 
referenced only the evidence necessary to establish 
entitlement to service connection, as opposed to the evidence 
needed to establish entitlement to an increased rating.  As 
such, the veteran was provided with additional VCAA notice 
letters in December 2003 and September 2004, after the AOJ's 
initial adjudication in February 2002.  In Pelegrini, the 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  Id. at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  Thereafter, the veteran's increased rating claim 
was readjudicated and a supplemental statement of the case 
was provided to him in June 2005, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the Board's consideration of his claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letters sent 
to the veteran in December 2001, December 2003, and September 
2004 advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, the December 2003 and 
September 2004 letters informed him of what evidence was 
needed to substantiate his increased rating claim, namely, 
that such must show that his service-connected condition had 
gotten worse.  Pertinent to the fourth element, the September 
2004 letter advised the veteran that, if he had any evidence 
in his possession that pertained to his claim, to send it to 
VA.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, the Board herein 
grants a separate evaluation of 10 percent for left lumbar 
radiculopathy and, when the case returns to the AOJ, there 
will be ample opportunity to provide the veteran with notice 
pertinent to the effective date of such evaluation.  
Additionally, as the Board concludes herein that the 
preponderance of the evidence is otherwise against an 
evaluation in excess of 40 percent for service-connected back 
injury with spondylolysis of L4-L5 and grade I 
spondylolisthesis of L5-S1, any question as to the 
appropriate effective date to be assigned is moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that private medical statements and VA outpatient treatment 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  In this regard, that Board notes 
that, at his January 2005 VA examination, the veteran 
reported that he was receiving Social Security Administration 
(SSA) disability benefits.  However, there are no medical 
records from SSA contained in the claims file.  For the 
following reasons, the Board finds that a remand is not 
necessary to obtain such outstanding SSA records with regard 
to the veteran's claim of entitlement to an increased rating 
for his back disability.  Section 5103A(b) provides that VA 
shall make reasonable efforts to obtain relevant records that 
the claimant adequately identifies and authorizes VA to 
obtain (emphasis added).  38 U.S.C.A. § 5103A(b).  The Board 
observes that records dated between January 2001 and November 
2005 detailing the veteran's back symptomatology are of 
record.  Such adequately address the relevant VA criteria for 
rating back disabilities and span the appeal period.  
Therefore, any medical reports detailing the veteran's back 
symptomatology that SSA relied on making a disability 
determination during such time period would be duplicative of 
the evidence already contained in the claims file.  
Consequently, the Board finds that SSA records are not 
necessary to the veteran's claim of entitlement to an 
increased rating and, as such, there is no violation of the 
duty to assist by VA in this regard.

Moreover, the veteran was provided with VA examinations in 
January 2002, July 2002, and January 2005 in order to 
adjudicate his increased rating claim.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claim without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities beyond that 
which is set out herein below.  In an increased rating case 
the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for a back injury with 
spondylolysis of L4-L5 and grade I spondylolisthesis of L5-
S1.  The February 2002 rating decision on appeal continued a 
40 percent rating for such disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The Board notes that a June 
2004 rating decision granted service connection for a 
neurogenic bladder, evaluated as 20 percent disabling, and 
for erectile dysfunction, evaluated as noncompensably 
disabling, as secondary to his back disability.  The veteran 
was also granted entitlement to special monthly compensation 
based on loss of use of a creative organ.  Such rating 
decision also changed the Diagnostic Code under which the 
veteran's back disability is rated to Diagnostic Code 5243, 
pertinent to intervertebral disc syndrome.  The veteran 
claims that he has severe back pain and has neurological 
disabilities as a result of his back disability, to include 
radicular pain.  As such, the veteran contends that he is 
entitled to a rating in excess of 40 percent for his back 
disability.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise)); see also VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

As the veteran has been evaluated under Diagnostic Codes 5295 
and 5243, both the September 2002 and September 2003 
amendments are applicable to evaluating his back disability.  
The Board notes that the October 2002 statement of the case 
advised him of the regulations in effect both prior to and as 
of September 2002 and considered his back disability under 
such criteria.  Pertinent to the September 2003 amendment, 
the Board observes that the June 2005 supplemental statement 
of the case informed the veteran of the General Rating 
Formula for Disease and Injuries of the Spine and considered 
his back disability under such regulations.  However, the 
veteran was not advised of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Even, so the Board finds that such is not 
prejudical to the veteran as the evidence does not reflect 
that he has experienced incapacitating episodes necessitating 
bedrest and treatment by a physician and, as such, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the evaluation of 
his back disability.  As such, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to a rating 
in excess of 40 percent.  While the evidence shows that the 
veteran has intervertebral disc syndrome, such is not shown 
to be pronounced or with persistent systems with little 
intermittent relief.  Specifically, as demonstrated by a 
January 2001 record from Oklahoma Sports Science and 
Orthopaedics, while the veteran complained of symptoms 
associated with intervertebral disc syndrome, such as low 
back pain with numbness and aching radiating down his legs, 
muscle strength was 5/5 and sensation was within normal 
limits in the lower extremities.  Straight leg raise 
maneuvers were negative and deep tendon reflexes were within 
normal limits at the knees and ankles.  Also, a February 2002 
record from Dr. Cates reflects complaints of radicular pain 
and sensory loss on an L4-L5 pattern down the side of the 
veteran's left leg to his foot, but at his January 2002 and 
July 2002 VA examinations, neurological evaluations were 
normal.  As such, the evidence does not demonstrate 
pronounced intervertebral disc syndrome and the veteran is 
not entitled to a rating in excess of 40 percent under the 
pre-September 2002 rating criteria pertinent to 
intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The veteran was initially rated under Diagnostic Code 5295 in 
contemplation of severe lumbosacral strain.  In this regard, 
the evidence of record reflects that the veteran has 
limitation of lumbar spine motion secondary to pain, sensory 
loss on an L4-L5 pattern down the side of his left leg into 
his foot, tenderness of the lumbar spine, and paravertebral 
muscle spasms.  Specifically, at the veteran's January 2002 
VA examination, there was no painful motion, muscle spasm, 
weakness, or tenderness upon examination of the lumbar spine.  
He had flexion from zero to 80 degrees, extension from zero 
to 25 degrees, right and left lateral flexion from zero to 40 
degrees, and right and left rotation from zero to 35 degrees.  
It was noted that range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  

A February 2002 medical report from Dr. Cates revealed range 
of motion limitations as follows: back extension 15/30, 
flexion 55/90, and lateral flexion was 10/30 bilaterally.  
Such limitations were noted to be secondary to pain.  There 
was also evidence of sensory loss on an L4-L5 pattern down 
the side of his left leg to his foot as well as significant 
tenderness of the lumbar spine without muscle spasm.  

In July 2002, a VA examination revealed that muscle spasm was 
absent.  There was slight tenderness in the lower lumbar area 
to palpation bilaterally.  Active range of motion of flexion 
was 90 degrees, with normal at 95 degrees; extension was 30 
degrees, with normal at 35 degrees; right and left lateral 
flexion was 40 degrees bilaterally, with normal at 40 
degrees; and right and left rotation was 35 degrees 
bilaterally, with normal at 35 degrees.  Range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Records from Dr. Carl dated 
from July 2002 through November 2002 reflects paravertebral 
muscle spasms and tenderness to palpation bilaterally in the 
low back.  Neurologic assessment revealed that, upon sensory 
examination, sensation was intact to light touch and pinprick 
with the exception of hypesthesia along bilateral and 
posterolateral thighs, legs, and lateral aspects of the feet.  
In December 2002, a report from Dr. Conley reflected that 
thoracolumbar range of motion was limited with forward 
flexion to the mid-shins.  Extension was only 10 degrees with 
significant pain.  Right and left side bending were also 
provocative as was rotation with 15 degrees being the most.  
The veteran had no acute spasm, but did have tenderness.  
Therefore, based on the preceding symptomatology, to include 
limitation of motion based on pain in accordance with DeLuca, 
supra, the veteran was assigned the maximum evaluation under 
Diagnostic Code 5295.  

The Board has considered whether the veteran is entitled to a 
rating in excess of 40 percent under alternate diagnostic 
codes pertinent to back disabilities.  
Diagnostic Code 5292 provides for a 40 percent rating where 
there is severe limitation of lumbar spine motion.  However, 
the veteran is not entitled to a separate rating under 
Diagnostic Code 5292 as his limitation of lumbar spine motion 
is contemplated in the 40 percent evaluation he has been 
assigned under Diagnostic Code 5295 for severe lumbosacral 
strain.  See Esteban, supra.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation for the 
veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 40 percent evaluation under 
Diagnostic Code 5295 for severe lumbosacral strain.  
Pertinent to chronic neurologic manifestations, the Board 
first notes that the veteran has already been granted 
separate evaluations for a neurogenic bladder, evaluated as 
20 percent disabling, and for erectile dysfunction, evaluated 
as noncompensably disabling, as secondary to his back 
disability.  Moreover, there is medical evidence 
demonstrating that the veteran currently has left lumbar 
radiculopathy as a result of his service-connected back 
disability.  In this regard, the Board observes that January 
2002 and July 2002 VA examination reports reflect that 
neurological examination was within normal limits.  However, 
in February 2002, Dr. Cates noted that the veteran had 
sensory loss on an L4-L5 pattern down the side of his left 
leg to his foot.  It was noted that such was a decreased 
pinprick sensation in this distribution.  As such, in July 
2002, the VA examiner reviewed the claims file and stated 
that it was at least as likely as not that the veteran's 
lumbar condition had progressed to the point that the disc 
bulging, noted by an August 2000 MRI, was intermittently 
encroaching on the neural foramina, precipitated by 
positioning and movement, thereby accounting for the 
irregular pattern of radicular pain. Additionally, in 
November 2002 and October 2003 letters, Dr. Carl indicated 
that MRI studies clearly demonstrated evidence of lumbar 
radiculopathy secondary to nerve root entrapment.  Moreover, 
in May 2003 records from Oklahoma Sports Science and 
Orthopaedics, it was noted that the veteran had sciatic 
neuropathy.  

Also, in the January 2005 VA examination report, the examiner 
noted that a 2001 MRI revealed L4-5 and L5-S1 
spondylolisthesis grade 1 at both levels with degenerative 
disc disease at L4-5 and L5-S1.  A herniated nucleus pulpous 
at L4-5 and L5-S1 and a left-sided neuroforaminal stenosis at 
L4-5 were noted.  The examiner diagnosed lumbosacral 
degenerative disc disease with L4-5 and L5-S1 
spondylolisthesis with left lumbar radiculopathy and stated 
that the veteran demonstrated reduced knee jerk of the left 
knee on neurological examination and such, as well as his 
history and MRI results, indicate a diagnosis of a L4 
radiculopathy affecting the left lower extremity.  Therefore, 
the Board finds that the veteran has left lumbar 
radiculopathy secondary to his back disability.

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the veteran's left 
lumbar radiculopathy is manifested by subjective complaints 
of numbness, aching, pain, weakness, and tingling, and 
objective evidence of hypesthesia and mild diminution to 
pinprick and temperature.  As the veteran's complaints are 
wholly sensory, the Board finds that his left lumbar 
radiculopathy warrants a separate 10 percent evaluation under 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve, in accordance with Diagnostic Code 5293 
(2003).  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, the Board finds that the 
veteran is not entitled to a rating in excess of 40 percent 
as the evidence of record fails to demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  Specifically, at the veteran's January 2005 VA 
examination, forward flexion, active and passive, was to 85 
degrees, side tilt left and right was to 25 degrees, 
extension was 10 degrees, and rotation left and right was to 
20 degrees.  Therefore, as the veteran is capable of range of 
motion of the thoracolumbar and entire spine, an increased 
evaluation in excess of 40 percent under the General Rating 
Formula is not warranted.  Additionally, the Board notes 
that, under Note (1) of the General Rating Formula, any 
associated objective neurological abnormalities should be 
rated separately under an appropriate diagnostic code.  As 
indicated previously, the veteran has already been granted 
service connection for a neurogenic bladder, evaluated as 20 
percent disabling, and erectile dysfunction, evaluated as 
noncompensably disabling, in a June 2004 rating decision and, 
herein, the Board granted a separate 10 percent rating for 
left lumbar radiculopathy.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

As indicated previously, the veteran was not provided with 
notice of the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes; however, such is 
inapplicable as the January 2005 VA examiner indicated that 
the veteran had not had an incapacitating episode 
necessitating bedrest and treatment by a physician in the 
last 12 months.  Therefore, even if the veteran's back 
disability is considered under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, such does not result in a rating in excess of 40 
percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
injury with spondylolysis of L4-L5 and grade I 
spondylolisthesis of L5-S1 as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
notes that the veteran has not worked since 2001 and, in 
November 2002 and October 2003 letters, Dr. Carl indicated 
that the veteran's lumbosacral radiculopathy resulted in his 
inability to participate in any form of gainful employment, 
to include sedentary level activities. Also, at his January 
2005 VA examination, the veteran self-reported that he was 
unemployable due to his back condition and indicated that he 
was in receipt of SSA disability benefits.  However, the 
Board finds no evidence that the veteran's service-connected 
back disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 


ORDER

A rating in excess of 40 percent for a back injury with 
spondylolysis of L4-L5 and grade I spondylolisthesis of L5-
S1, is denied.

A separate 10 percent rating for left lumbar radiculopathy, 
and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


